
	

113 HR 412 : Nashua River Wild and Scenic River Study Act
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 412
		IN THE SENATE OF THE UNITED STATES
		June 24, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Wild and Scenic Rivers Act to designate segments of the mainstem of the Nashua River
			 and its tributaries in the Commonwealth of Massachusetts for study for
			 potential addition to the National Wild and Scenic Rivers System, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Nashua River Wild and Scenic River Study Act.
		2.Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
			
				(___)Nashua River, Massachusetts
					(A)The approximately 19-mile segment of the mainstem of the Nashua River from the confluence of the
			 North and South Nashua Rivers in Lancaster, Massachusetts, north to the
			 Massachusetts/New Hampshire State line, except the approximately 4.8-mile
			 segment of the mainstem of the Nashua River from the Route 119 bridge in
			 Groton, Massachusetts, downstream to its confluence with the Nissitissit
			 River in Pepperell, Massachusetts.
					(B)The 10-mile segment of the Squannacook River from its headwaters at Ash Swamp downstream to its
			 confluence with the Nashua River in Shirley/Ayer, Massachusetts.
					(C)The 3.5-mile segment of the Nissitissit River from the Massachusetts/New Hampshire State line
			 downstream to its confluence with the Nashua River in Pepperell,
			 Massachusetts.
					.
		3.Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(__)Study and reportNot later than 3 years after the date on which funds are made available to carry out this
			 paragraph, the Secretary of the Interior shall complete the study of the
			 Nashua River in Massachusetts and New Hampshire, as described in
			 subsection (a)(___), and submit a report describing the results of that
			 study to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
				.
		4.Report requirementsThe report required under section 3 of this Act shall—
			(1)include a discussion of the effect of the designation of the area to be studied under this Act
			 under the Wild and Scenic Rivers Act on—
				(A)existing commercial and recreational activities, such as hunting, fishing, trapping, recreational
			 shooting, motor boat use, or bridge construction;
				(B)the authorization, construction, operation, maintenance, or improvement of energy production and
			 transmission infrastructure; and
				(C)the authority of State and local governments to manage those activities encompassed in
			 subparagraphs (A) and (B); and
				(2)identify—
				(A)all authorities that will authorize or require the Secretary of the Interior to influence local
			 land use decisions (such as zoning) or place restrictions on non-Federal
			 land if the area studied under this Act is designated under the Wild and
			 Scenic Rivers Act;
				(B)all authorities that the Secretary of the Interior may use to condemn property if the area studied
			 under this Act is designated under the Wild and Scenic Rivers Act; and
				(C)all private property located in the area to be studied under this Act.
				
	Passed the House of Representatives June 23, 2014.Karen L. Haas,Clerk
